 1
 2
                                                                             FILED IN THE
 3                                                                       U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON


 4
                                                                    Oct 24, 2019
 5                                                                      SEAN F. MCAVOY, CLERK


 6                        UNITED STATES DISTRICT COURT
 7                     EASTERN DISTRICT OF WASHINGTON
 8
 9 PINE CANYON GROWERS, LLC, a
10 Washington Limited Liability Company,           NO. 2:19-cv-00260-SAB
11               Plaintiff,
12               v.                                ORDER OF DISMISSAL
13 CERTAIN UNDERWRITERS AT
14 LLOYD’S LONDON, a group of syndicate
15 member 12 insurers; MCLARENS
16 YOUNG INTERNATIONAL, LTD., a
17 corporation; and MCLARENS INC.,
18               Defendants.
19
20        Before the Court is the parties’ Stipulated Joint Motion to Dismiss with
21 Prejudice, ECF No. 10. The parties stipulate and request the Court dismiss this
22 matter with prejudice, and without costs or attorney fees to any party. Pursuant to
23 Fed. R. Civ. P. 41(a)(1)(A)(ii) and the joint wishes of the parties, the Court finds
24 good cause to accept the stipulation and enter it into the record.
25        Accordingly, IT IS HEREBY ORDERED:
26        1. The parties’ Stipulated Joint Motion to Dismiss with Prejudice, ECF No.
27 10, is ACCEPTED and ENTERED into the record.
28

     ORDER OF DISMISSAL * 1
1        2. This matter is DISMISSED with prejudice and without costs or attorney
2 fees to any party.
3        3. Any pending motions are dismissed as moot.
4        4. The trial date and any remaining pretrial deadlines are stricken
5        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
6 this Order, to provide copies to counsel, and close this file.
7        DATED this 24th day of October 2019.
8
9
10
11
12
13
                                                       6WDQOH\$%DVWLDQ
                                                  8QLWHG6WDWHV'LVWULFW-XGJH
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER OF DISMISSAL * 2
